                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION

BARBARA A. FARLEY,                               Civil Action No. 5:19-cv-12-KDB-DSC

                Plaintiff,

      vs.

WILLIAM SONOMA INC.,

                Defendant.



                                        ORDER

      THIS MATTER IS BEFORE THE COURT on Defendant Sutter Street Manufacturing

Inc.’s (“Defendant”) Motion to Stay the Court’s July 23, 2019 Pretrial Order and Case

Management Plan (document #14).

      The Motion is denied.

      SO ORDERED.

                                  Signed: September 23, 2019
